Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made by and between John
B. Simpson (“Executive”) and Avinger, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).

 

RECITALS

 

WHEREAS, Executive was employed by the Company;

 

WHEREAS, Executive signed an At-Will Employment, Confidential
Information, Invention Assignment and Arbitration Agreement with the Company on
June 28, 2010, which is attached as Exhibit A (the “Confidentiality Agreement”);

 

WHEREAS, the Company granted Executive options to purchase shares of the
Company’s common stock as set forth in Exhibit B (the “Options”), with each such
Option subject to the terms and conditions of a stock option agreement (each an
“Option Agreement”) and either the Company’s 2009 Stock Plan, as amended (the
“2009 Plan”), or the Company’s 2015 Equity Incentive Plan, as amended (the “2015
Plan”, and together with the 2009 Plan, each a “Plan”), as indicated in
Exhibit B ;

 

WHEREAS, on March 13, 2017 and March 7, 2016, the Company granted Executive
restricted stock units (“RSUs”) covering 30,000 shares of the Company’s common
stock (60,000 shares in the aggregate), with each such award of RSUs subject to
the terms and conditions of a restricted stock unit agreement (each a “RSU
Agreement”, and together with the Option Agreements and the Plans, the “Stock
Agreements”) and the Company’s 2015 Equity Incentive Plan, as amended.

 

WHEREAS, Executive separated from employment with the Company effective
December 6, 2017 (the “Separation Date”); and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company;

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

 

COVENANTS

 

1.             Consideration. The Company agrees to pay Executive a lump sum
equivalent to six (6) months of Executive’s base salary, for a total of One
Hundred Ninety Five Thousand Dollars ($195,000), less applicable withholdings.
This payment will be made to Executive on the Effective Date of this Agreement.

 

2.             Resignation.  Effective upon the Separation Date, Executive
hereby resigns from his seat on the Company’s Board of Directors (the “Board”)
and any and all other positions held on the

 

1

--------------------------------------------------------------------------------


 

Board and as an employee of the Company, including, but not limited to,
Executive’s position as the Company’s Executive Chairman of the Board. 
Executive also agrees to execute any necessary forms or other documents required
to effect such resignation(s) as a matter of state, federal, or foreign law.  By
signing below, Executive hereby represents and affirms that Executive has not
breached his fiduciary duties owed to the Company.

 

3.             Stock.

 

a.     Options.  The Parties agree that for purposes of determining the number
of shares of the Company’s common stock that Executive is entitled to purchase
from the Company pursuant to the exercise of the outstanding Options, Executive
will be considered to have vested only up to the Separation Date.  Accordingly,
Executive will be entitled to exercise 893,388 vested shares subject to the
Options, and 93,750 unvested shares subject to the Options will terminate as of
the Separation Date pursuant to the terms and conditions of the Option
Agreements and Plans.  Each Option, to the extent vested, shall continue to be
governed by the terms and conditions of the applicable Option Agreement and Plan
under which the Option was granted.  A schedule of Executive’s Options,
including the extent to which each such Option is vested or unvested as of the
Separation Date, is attached as Exhibit B.

 

b.     RSUs.  The Parties agree that for purposes of determining the number of
shares of the Company’s common stock settleable through the vesting of the RSUs,
Executive will be considered to have vested only up to the Separation Date. 
Accordingly, 7,500 RSUs were previously vested and settled, and the 52,500 RSUs
that remain unvested will terminate as of the Separation Date pursuant to the
terms and conditions of the RSU Agreements and the 2015 Plan.

 

4.             Benefits.  Executive’s health insurance benefits shall cease on
the last day of December 2017, subject to Executive’s right to continue
Executive’s health insurance under COBRA.  Executive’s participation in all
benefits and incidents of employment, including, but not limited to, vesting in
stock options, and the accrual of bonuses, vacation, and paid time off, ceased
as of the Separation Date.

 

5.             Payment of Salary and Receipt of All Benefits.  Executive
acknowledges and represents that, other than the consideration set forth in this
Agreement, the Company has paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, premiums, leaves, housing allowances, relocation costs,
interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to Executive.

 

6.             Release of Claims.  Executive agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Executive by the Company and its current and former officers, directors,
employees, agents, investors, lenders, debtholders, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, professional
employer organization or co-employer, insurers, trustees, divisions, and
subsidiaries, and predecessor and successor corporations and assigns,
(collectively, the “Releasees”). Executive, on Executive’s own

 

2

--------------------------------------------------------------------------------


 

behalf and on behalf of Executive’s respective heirs, family members, executors,
agents, and assigns, hereby and forever releases the Releasees from, and agrees
not to sue concerning, or in any manner to institute, prosecute, or pursue, any
claim, complaint, charge, duty, obligation, demand, or cause of action relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Executive may possess against any of the Releasees arising
from any omissions, acts, facts, or damages that have occurred up until and
including the Effective Date of this Agreement, including, without limitation:

 

a.             any and all claims relating to or arising from Executive’s
employment relationship with the Company and the termination of that
relationship;

 

b.             any and all claims relating to, or arising from, Executive’s
right to purchase, or actual purchase of shares of stock of the Company,
including, without limitation, any claims for fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law, and
securities fraud under any state or federal law;

 

c.             any and all claims for wrongful discharge of employment,
termination in violation of public policy, discrimination, harassment,
retaliation, breach of contract (both express and implied), breach of covenant
of good faith and fair dealing (both express and implied), promissory estoppel,
negligent or intentional infliction of emotional distress, fraud, negligent or
intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, unfair business practices,
defamation, libel, slander, negligence, personal injury, assault, battery,
invasion of privacy, false imprisonment, conversion, and disability benefits;

 

d.             any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, the Equal Pay Act, the Fair Labor
Standards Act, the Fair Credit Reporting Act, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act of
2002, Immigration Reform and Control Act, the California Family Rights Act, the
California Labor Code, the California Workers’ Compensation Act, and the
California Fair Employment and Housing Act;

 

e.             any and all claims for violation of the federal or any state
constitution;

 

f.             any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

 

g.             any claim for any loss, cost, damage, or expense arising out of
any dispute over the nonwithholding or other tax treatment of any of the
proceeds received by Executive as a result of this Agreement; and

 

h.             any and all claims for attorneys’ fees and costs.

 

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be

 

3

--------------------------------------------------------------------------------


 

released as a matter of law, including any Protected Activity (as defined
below). Any and all disputed wage claims that are released herein shall be
subject to binding arbitration as noted herein, except as required by applicable
law. This release does not extend to any right Executive may have to
unemployment compensation benefits.

 

7.             Acknowledgment of Waiver of Claims under ADEA. Executive
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that
this waiver and release is knowing and voluntary.  Executive agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive acknowledges that
the consideration given for this waiver and release is in addition to anything
of value to which Executive was already entitled. Executive further acknowledges
that Executive has been advised by this writing that: (a) Executive should
consult with an attorney prior to executing this Agreement; (b) Executive has
twenty-one (21) days within which to consider this Agreement; (c) Executive has
seven (7) days following Executive’s execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Executive from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Executive hereby
acknowledges that Executive has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement. Executive acknowledges and
understands that revocation must be accomplished by a written notification to
the person executing this Agreement on the Company’s behalf that is received
prior to the Effective Date. The Parties agree that changes, whether material or
immaterial, do not restart the running of the 21-day period.

 

8.             California Civil Code Section 1542.  Executive acknowledges that
Executive has been advised to consult with legal counsel and is familiar with
the provisions of California Civil Code Section 1542, a statute that otherwise
prohibits the release of unknown claims, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Executive, being aware of said code section, agrees to expressly waive any
rights Executive may have thereunder, as well as under any other statute or
common law principles of similar effect.

 

9.             No Pending or Future Lawsuits.  Executive represents that
Executive has no lawsuits, claims, or actions pending in Executive’s name, or on
behalf of any other person or entity, against the Company or any of the other
Releasees. Executive also represents that Executive does not have a current
intent to bring any claims on Executive’s own behalf or on behalf of any other
person or entity against the Company or any of the other Releasees.

 

10.          Application for Employment.  Executive understands and agrees that,
as a condition of this Agreement, Executive shall not be entitled to any
employment with the Company, and

 

4

--------------------------------------------------------------------------------


 

Executive hereby waives any right, or alleged right, of employment or
re-employment with the Company.

 

11.          Trade Secrets and Confidential Information/Company Property. 
Executive reaffirms and agrees to observe and abide by the terms of the
Confidentiality Agreement, specifically including the provisions therein
regarding nondisclosure of the Company’s trade secrets and confidential and
proprietary information, the assignment of inventions, and the nonsolicitation
of Company employees. Executive represents that Executive has not to date
misused or disclosed Confidential Information to any unauthorized party.
Executive’s signature below constitutes Executive’s certification under penalty
of perjury that Executive has returned all documents and other items provided to
Executive by the Company (with the exception of a copy of the Employee Handbook
and personnel documents specifically relating to Executive), developed or
obtained by Executive in connection with Executive’s employment with the
Company, or otherwise belonging to the Company.

 

12.          Additional Obligations.  Executive agrees that, for a period of six
(6) months from the Effective Date, or such earlier date as the Company
announces a formal or informal winding down, neither Executive nor any of
Executive’s representatives acting on Executive’s behalf will in any manner,
directly or indirectly, acting alone or as part of a group:

 

a.     seek or attempt to effect, or publicly propose or offer to effect, in any
manner that is not cooperative with the Company: (i) any merger, consolidation
or other form of business combination transaction in each case with respect to
or in any way involving the Company, (ii) any acquisition of more than 5% of the
stock or assets (whether by private or open market purchase, a block trade, a
tender or exchange offer or any other form of transaction) in each case with
respect to or in any way involving the Company, or (iii) any recapitalization,
restructuring, liquidation, dissolution or any other extraordinary transaction,
in each case with respect to or in any way involving the Company; or

 

b.     initiate, or induce or attempt to induce, or cooperate with, any other
person or group to initiate, any transaction referenced in the foregoing clause
(a) of this Section 12.

 

13.          No Cooperation.  Subject to Section 14 governing Protected
Activity, Executive agrees that Executive will not knowingly encourage, counsel,
or assist any attorneys or their clients in the presentation or prosecution of
any disputes, differences, grievances, claims, charges, or complaints by any
third party against any of the Releasees, unless under a subpoena or other court
order to do so or as related directly to the ADEA waiver in this Agreement.
Executive agrees both to immediately notify the Company upon receipt of any such
subpoena or court order, and to furnish, within three (3) business days of its
receipt, a copy of such subpoena or other court order. If approached by anyone
for counsel or assistance in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints against any of the
Releasees, Executive shall state no more than that Executive cannot provide
counsel or assistance.

 

14.          Protected Activity Not Prohibited.  Executive understands that
nothing in this Agreement shall in any way limit or prohibit Executive from
engaging in any Protected Activity. For purposes of this Agreement, “Protected
Activity” shall mean filing a charge, complaint, or report with, or otherwise
communicating, cooperating, or participating in any investigation or

 

5

--------------------------------------------------------------------------------


 

proceeding that may be conducted by, any federal, state or local government
agency or commission, including the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board (“Government Agencies”).
Executive understands that in connection with such Protected Activity, Executive
is permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Executive agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential information under the Confidentiality
Agreement to any parties other than the Government Agencies. Executive further
understands that “Protected Activity” does not include the disclosure of any
Company attorney-client privileged communications. Any language in the
Confidentiality Agreement regarding Executive’s right to engage in Protected
Activity that conflicts with, or is contrary to, this paragraph is superseded by
this Agreement. In addition, pursuant to the Defend Trade Secrets Act of 2016,
Executive is notified that an individual will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (i) is made in confidence to a federal, state, or local government
official (directly or indirectly) or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if (and only
if) such filing is made under seal. In addition, an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the individual’s attorney and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.

 

15.          Mutual Nondisparagement.  Executive agrees to refrain from any
disparagement, defamation, libel, or slander of any of the Releasees, and agrees
to refrain from any tortious interference with the contracts and relationships
of any of the Releasees. The Company agrees to refrain from any defamation,
libel or slander of Executive. Executive understands that the Company’s
obligations under this paragraph extend only to the Company’s current executive
officers and members of its Board of Directors and only for so long as each
officer or member is an employee or Director of the Company. Executive shall
direct any inquiries by potential future employers to the Company’s human
resources department, which shall use its best efforts to provide only the
Executive’s last position and dates of employment.

 

16.          Breach.  In addition to the rights provided in the “Attorneys’
Fees” section below, Executive acknowledges and agrees that any material breach
of this Agreement, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, or of any provision of the Confidentiality
Agreement shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Executive under this Agreement and to
obtain damages, except as provided by law.

 

17.          No Admission of Liability.  Executive understands and acknowledges
that this Agreement constitutes a compromise and settlement of any and all
actual or potential disputed claims by Executive.  No action taken by the
Company hereto, either previously or in connection with this Agreement, shall be
deemed or construed to be (a) an admission of the truth or falsity of any actual
or potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.

 

6

--------------------------------------------------------------------------------


 

18.          Nonsolicitation.  Executive agrees that for a period of twelve (12)
months immediately following the Effective Date of this Agreement, Executive
shall not directly or indirectly solicit any of the Company’s employees to leave
their employment at the Company.

 

19.          Costs.  The Parties shall each bear their own costs, attorneys’
fees, and other fees incurred in connection with the preparation of this
Agreement.

 

20.          ARBITRATION.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING
OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY OR THE TERMS THEREOF, OR ANY OF THE MATTERS HEREIN RELEASED,
SHALL BE SUBJECT TO ARBITRATION IN SAN MATEO COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

 

21.          Tax Consequences.  The Company makes no representations or
warranties with respect to the tax consequences of the payments and any other
consideration provided to Executive or made on Executive’s behalf under the
terms of this Agreement.  Executive agrees and understands that Executive is
responsible for payment, if any, of local, state, and/or federal taxes on the
payments and any other consideration provided hereunder by the Company and any
penalties or assessments thereon.  Executive further agrees to indemnify and
hold the Company harmless from any claims, demands, deficiencies, penalties,
interest, assessments, executions, judgments, or

 

7

--------------------------------------------------------------------------------


 

recoveries by any government agency against the Company for any amounts claimed
due on account of (a) Executive’s failure to pay or delayed payment of federal
or state taxes, or (b) damages sustained by the Company by reason of any such
claims, including attorneys’ fees and costs.

 

22.          Section 409A.  It is intended that this Agreement comply with, or
be exempt from, Code Section 409A and the final regulations and official
guidance thereunder (“Section 409A”) and any ambiguities herein will be
interpreted to so comply and/or be exempt from Section 409A.  Each payment and
benefit to be paid or provided under this Agreement is intended to constitute a
series of separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.  The Company and Executive will work together in good
faith to consider either (i) amendments to this Agreement; or (ii) revisions to
this Agreement with respect to the payment of any awards, which are necessary or
appropriate to avoid imposition of any additional tax or income recognition
prior to the actual payment to Executive under Section 409A.  In no event will
the Releasees reimburse Executive for any taxes that may be imposed on Executive
as a result of Section 409A.

 

23.          Authority.  The Company represents and warrants that the
undersigned has the authority to act on behalf of the Company and to bind the
Company and all who may claim through it to the terms and conditions of this
Agreement.  Executive represents and warrants that Executive has the capacity to
act on Executive’s own behalf and on behalf of all who might claim through
Executive to bind them to the terms and conditions of this Agreement.  Each
Party warrants and represents that there are no liens or claims of lien or
assignments in law or equity or otherwise of or against any of the claims or
causes of action released herein.

 

24.          Severability.  In the event that any provision or any portion of
any provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

25.          Attorneys’ Fees.  Except with regard to a legal action challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, in the event that either Party brings an action to enforce or
effect its rights under this Agreement, the prevailing Party shall be entitled
to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.

 

26.          Entire Agreement.  This Agreement represents the entire agreement
and understanding between the Company and Executive concerning the subject
matter of this Agreement and Executive’s employment with and separation from the
Company and the events leading thereto and associated therewith, and supersedes
and replaces any and all prior agreements and understandings concerning the
subject matter of this Agreement and Executive’s relationship with the Company
(including (but not limited to) the Offer Letter between the Company and
Executive dated December 1, 2014 and the Change of Control and Severance
Agreement between the Company and Executive dated March 1, 2012), with the
exception of the Confidentiality Agreement and the Stock Agreements.

 

27.          No Oral Modification.  This Agreement may only be amended in a
writing signed by Executive and the Company’s Chief Executive Officer.

 

8

--------------------------------------------------------------------------------


 

28.          Governing Law.  This Agreement shall be governed by the laws of the
State of California, without regard for choice-of-law provisions.

 

29.          Effective Date.  Executive understands that this Agreement shall be
null and void if not executed by Executive within twenty one (21) days. Each
Party has seven (7) days after that Party signs this Agreement to revoke it.
This Agreement will become effective on the eighth (8th) day after Executive
signed this Agreement, so long as it has been signed by the Parties and has not
been revoked by either Party before that date (the “Effective Date”).

 

30.          Counterparts.  This Agreement may be executed in counterparts and
each counterpart shall be deemed an original and all of which counterparts taken
together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.  The counterparts of this Agreement may be executed and delivered
by facsimile, photo, email PDF, or other electronic transmission or signature.

 

31.          Confidentiality.  Subject to Section 14 governing Protected
Activity, until this Agreement is made publicly available by the Company:

 

(a)   Executive agrees to maintain in complete confidence the existence of this
Agreement, the contents and terms of this Agreement, and the consideration for
this Agreement (hereinafter collectively referred to as “Separation
Information”);

 

(b)   Executive may disclose Separation Information only to Executive’s
immediate family members, the Court in any proceedings to enforce the terms of
this Agreement, Executive’s attorney(s), and Executive’s accountant(s) and any
professional tax advisor(s) to the extent that they need to know the Separation
Information in order to provide advice on tax treatment or to prepare tax
returns, and must prevent disclosure of any Separation Information to all other
third parties, in each case, except as required by law; and

 

(c)   Executive agrees that Executive will not publicize, directly or
indirectly, any Separation Information.

 

(d)           Voluntary Execution of Agreement.  Executive understands and
agrees that Executive executed this Agreement voluntarily, without any duress or
undue influence on the part or behalf of the Company or any third party, with
the full intent of releasing all of Executive’s claims against the Company and
any of the other Releasees. Executive acknowledges that:

 

(a)           Executive has read this Agreement;

 

(b)           Executive has been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of Executive’s own choice or
has elected not to retain legal counsel;

 

(c)           Executive understands the terms and consequences of this Agreement
and of the releases it contains;

 

9

--------------------------------------------------------------------------------


 

(d)           Executive is fully aware of the legal and binding effect of this
Agreement; and

 

(e)           Executive has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 

 

JOHN B. SIMPSON, an individual

 

 

 

 

 

 

Dated: December 6, 2017

 

/s/ John B. Simpson

 

 

John B. Simpson

 

 

 

 

 

 

 

 

AVINGER, INC.

 

 

 

 

 

 

 

Dated: December 6, 2017

 

By

/s/ Jeffrey Soinski

 

 

 

Jeffrey Soinski

 

 

 

Chief Executive Officer

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFIDENTIALITY AGREEMENT

 

12

--------------------------------------------------------------------------------


 

EXHIBIT B

 

STOCK OPTIONS

 

Grant Date

 

Plan

 

Exercise Price
Per Share

 

Type

 

Total
Shares
Granted

 

Shares Outstanding and
Vested as of Separation
Date

 

Shares Outstanding
and Unvested as of
Separation Date

 

March 13, 2017

 

2015

 

$

2.05

 

ISO

 

60,000

 

0

 

60,000

 

March 7, 2016

 

2015

 

$

12.96

 

NQSO

 

60,000

 

25,000

 

35,000

 

December 31, 2014*

 

2009

 

$

4.95

 

NQSO

 

818,048

 

591,021

 

227,027

 

December 31, 2014*

 

2009

 

$

4.95

 

ISO

 

20,202

 

20,202

 

0

 

May 1, 2013**

 

2009

 

$

22.50

 

NQSO

 

24,444

 

24,444

 

0

 

May 1, 2013**

 

2009

 

$

22.50

 

ISO

 

4,444

 

4,444

 

0

 

 

 

 

 

 

 

 

 

987,138

 

665,111

 

322,027

 

 

--------------------------------------------------------------------------------

* Each Option granted on December 31, 2014 is subject to the same Option
Agreement.

** Each Option granted on May 1, 2013 is subject to the same Option Agreement.

 

13

--------------------------------------------------------------------------------